DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Hosoon Lee on 5/7/2021.

The application has been amended as follows in the claims: 

1.  (Currently Amended) A Baseboard Management Controller (BMC), comprising:

a Vital Product Data (VPD) reading logic to read an actual configuration of a chassis from a VPD stored in a memory inside the chassis during boot up, the chassis separate from the BMC; and

a built-in self-configuration logic to configure the BMC responsive to the actual configuration of the chassis,
, the first configuration including a Non-Volatile Memory Express (NVMe) driver, the second configuration including a Non-Volatile Memory Express Over Fabric (NVMeoF) driver, the BMC is configured to load a High Availability (HA) driver before the BMC has determined whether a pairing partner is available, and the BMC is configured to determine that the configuration of the chassis includes an HA chassis based at least in part on the actual configuration read from the VPD.

2.  (Canceled)

3.  (Currently Amended) A BMC according to claim [[2,]] 1, wherein using the NVMeoF driver enables the BMC to determine the actual configuration of at least one device in the chassis including the BMC.


7.  (Currently Amended) A BMC according to claim [[2,]] 1, wherein the built-in self-configuration logic includes a driver loader to load the NVMe driver or the NVMeoF driver responsive to the actual configuration of the chassis.

8.  (Canceled)

9.  (Currently Amended) A BMC according to claim [[8,]] 2, wherein the built-in self-configuration logic is configured to load an HA driver.

10.  (Canceled)







reading, by a Baseboard Management Controller (BMC), an actual configuration of a chassis including the BMC from a Vital Product Data (VPD) stored in a memory inside the chassis during boot up, the chassis separate from the BMC;

selecting [[a]] one of a Non-Volatile Memory Express (NVMe) driver and a Non-Volatile Memory Express Over Fabric (NVMeoF) driver for the BMC responsive to the actual configuration of the chassis; [[and]]

loading the selected driver; and

attempting to communicate with a pairing partner for the BMC after loading a High Availability (HA) driver,

wherein the BMC is configured to select a configuration from a first configuration and a second configuration, the first configuration including the NVMe driver, the second configuration including the NVMeoF driver, the BMC is configured to load the HA driver before the BMC has determined whether a pairing partner is available, and the BMC is configured to determine that the configuration of the chassis includes an HA chassis based at least in part on the actual configuration read from the VPD.

12.  (Canceled)

16.  (Canceled)

17.  (Currently Amended) A method according to claim [[16,]] 11, wherein selecting a driver for the BMC according to the actual configuration of the chassis includes selecting [[an]] the HA driver.

19. (Currently Amended)	A method according to claim 17, further comprising attempting to communicate with [[a]] the pairing partner for the BMC.

21.  (Currently Amended) A method according to claim 19, wherein attempting to communicate with [[a]] the pairing partner for the BMC includes attempting to communicate with the pairing partner for the BMC after loading the HA driver.

22.  (Currently Amended) An article, comprising a tangible, non-transitory storage medium, the tangible, non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in:

reading, by a Baseboard Management Controller (BMC), an actual configuration of a chassis including the BMC from a Vital Product Data (VPD) stored in a memory inside the chassis during boot up, the chassis separate from the BMC;

selecting [[a]] one of a Non-Volatile Memory Express (NVMe) driver and a Non-Volatile Memory Express Over Fabric (NVMeoF) driver for the BMC responsive to the actual configuration of the chassis; [[and]]

loading the selected driver; and

attempting to communicate with a pairing partner for the BMC after loading a High Availability (HA) driver,

wherein the BMC is configured to select a configuration from a first configuration and a second configuration, the first configuration including the NVMe driver, the second configuration including the NVMeoF driver, the BMC is configured to load the HA driver before the BMC has determined whether a pairing partner is available, and the BMC is configured to determine that the configuration of the chassis includes an HA chassis based at least in part on the actual configuration read from the VPD.

23.  (Canceled) 


24.	(Currently Amended)	An article according to claim [[23,]] 22, wherein:

reading, by a Baseboard Management Controller (BMC), an actual configuration of chassis including the BMC includes reading, by the BMC, that the actual configuration of the chassis is the NVMeoF chassis; and

the tangible, non-transitory storage medium having stored thereon further instructions that, when executed by the machine, result in reading, by the BMC, the actual configuration of at least one device in the chassis including the BMC.


Allowable Subject Matter

Claims 1, 3, 5, 7, 9, 11, 14, 17, 18-22 and 24 (renumbered as 1-14 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 11 and 22:  

1.  (Currently Amended) A Baseboard Management Controller (BMC), comprising:

a Vital Product Data (VPD) reading logic to read an actual configuration of a chassis from a VPD stored in a memory inside the chassis during boot up, the chassis separate from the BMC; and

a built-in self-configuration logic to configure the BMC responsive to the actual configuration of the chassis,

wherein the BMC is configured to select a configuration from a first configuration and a second configuration, the first configuration including a Non-Volatile Memory Express (NVMe) driver, the second configuration including a Non-Volatile Memory Express Over Fabric (NVMeoF) driver, the BMC is configured to load a High Availability (HA) driver before the BMC has determined whether a pairing partner is available, and the BMC is configured to determine that the configuration of the chassis includes an HA chassis based at least in part on the actual configuration read from the VPD.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183